DETAILED ACTION
	This action is in response to the remarks submitted on 4/15/2021. Claims 8, 9, 11, 13, 15, 16, and 18 have been amended. Claims 8-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments necessitated new grounds of rejection. 

Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
Claims Objections.
Examiner’s response:
           	Amendments introduced new objections.
In reference to Applicant’s arguments about:
Rejection under 35 USC §112 (b).
Examiner’s response:

In reference to Applicant’s arguments about:
Double Patenting.
Examiner’s response:
            In view of amendments, rejection is withdrawn.
In reference to Applicant’s arguments about:
Rejections under 35 USC §101.
Examiner’s response:
The examiner respectfully disagrees. 
In regards to argument:
“the present claims, which relate to a complex process including generating feature vectors and classification rules, is far more than a simple mental process. Applicant therefore respectfully submits that the claims are not directed to an abstract idea”,
The Examiner holds the view that generating rules and vectors are routine mental operations.
“the amended claims…are eligible because they "reflect[] an improvement in the functioning of a computer, or an improvement to other technology or technical field," and further "integrate" the alleged "judicial exception into a practical application of the exception.”,

“The claim elements, taken as an ordered combination, are inventive steps that amount to significantly more than a patent upon an abstract idea.”
The Examiner holds the view that the claim elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
For these above reasons, rejections are still maintained.

In reference to Applicant’s arguments about:
Rejections under 35 USC §103.
Examiner’s response:
            Applicants’ arguments have been considered, but they are directed to the newly added limitations to independent claims. These amendments necessitated new grounds of rejection; therefore, arguments are moot in view of the new grounds of rejection.

Claim Objections

Claims 8 and 15 are objected to because of the following informalities:  In the limitation “determining a number of matching terms present in both the first classification rule and the second classification rule”, the phrase “determining a number of matching terms” is unclear. .  Appropriate correction is required.

Claims 9, 11, and 16 are objected to because of the following informalities:  In the limitation “determining that a number of matching terms present in both the first classification rule and the second third classification rule exceeds a threshold”, the phrase “determining that a number of matching terms” is unclear. The examiner recommends that the limitation be rephrased as “determining that the number of matching terms present in both the first classification rule and the second third classification rule exceeds a threshold”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 8, the limitations “upon determining that the number of matching terms exceeds a threshold, determining whether differences between the first and second classification rules are significant based on a difference between data types associated with each of the first and second classification rules” and “upon determining that the differences between the first and second classification rules are not significant, refraining from suggesting the first classification rule to a user” are indefinite. 
The term "significant" in claim 8 is a relative term which renders the claim indefinite.  The term "significant" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
The limitation “upon determining that the differences between the first and second classification rules are not significant, refraining from suggesting the first classification rule to a are significant, suggesting the first classification rule to the user”. Appropriate correction is required.

Claims 9-14 are rejected under USC §112(b) by virtue of their dependence on claim 8.

Claim 15 contains the same limitations as claim 8 and is rejected for the same reasons.

Claims 16-20 are rejected under USC §112(b) by virtue of their dependence on claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 analysis:
In the instant case, the claims are directed to a system (claims 8-14), and article of manufacture (claims 15-20). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 

Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes (including an observation, evaluation, judgement and opinion)”. 

Step 2A: Prong 1 analysis: 
Claims 8 and 15 recite: 
“extracting, for a plurality of features,...” (evaluation/judgement)
 “generating a feature vector...” (evaluation)
“generating... based on the feature vector, a first classification rule specifying a condition for applying a first classification of the plurality of classifications to a first asset of the plurality of assets” (evaluation)
“identifying a second…” (judgement)
“determining a number…” (evaluation)
“upon determining that the number…” (judgement)
“upon determining that the differences…” (judgement)

This judicial exception is not integrated into a practical application because the additional element in claims 8 and 15 “processor”, “memory”, “by a machine learning algorithm”, “computer readable storage medium ...” correspond to mere instructions to implement an abstract idea or other exception on a computer. “Receiving a plurality of assets from a data catalog and a respective plurality of classifications applied to each asset in the data catalog” is merely an insignificant extra-solution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving a plurality of assets from a data catalog and a respective plurality of classifications applied to each asset in the data catalog” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(II) (iv)). 

Step 2A, Prong 1 analysis:
Claims 9 and 16 recite: 
“determining that a second classification..(observation) 
“identifying a third...” (judgement) 
“determining that a number...” (judgement)

Claims 9 and 16 include the limitation “outputting the first and second classification rule to the user with an indication specifying to replace the second classification with the first classification rule”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “outputting the first and second classification rule to the user with an indication specifying to replace the second classification with the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function receiving or transmitting data over a network, more specifically, sending messages over a network. (MPEP 2106.05(d)(II)(i)). 

Step 2A, Prong 1 analysis: 
Claims 10 and 17 recite:
“determining a new asset...” (observation) 
“determining that the new asset...” (judgement) 
“programmatically applying...” (evaluation) 
Step 2A: Prong 2 analysis

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “storing the first classification rule” is known by the courts to be well understood, routine, and conventional. The limitation “storing the first classification rule” is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll) (iv)). 

Step 2A, Prong 1 analysis:
Claims 11 and 18 recite: 
“determining that a second classification..” (observation)
 “determining that a number...” (judgement)
 Step 2A: Prong 2 analysis
Claims 11 and 18 include the limitation “outputting the first and second classification rule to the user with an indication specifying to replace the second classification with the first classification rule”, which is merely an insignificant extra-solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 


Step 2A, Prong 1 analysis: 
Claims 12 and 19 recite: 
“wherein the ML algorithm...” (evaluation)
 Step 2A: Prong 2 analysis 
Claims 12 and 19 do not incorporate any further limitations that are not directed to an abstract idea. This judicial exception is not integrated into a practical application because the additional element in claims 12 and 19 “wherein the ML algorithm comprises one of: (i) a decision tree based classifier, (ii) a support vector machine, and (iii) an artificial neural network, wherein the ML algorithm generates the feature vector”, corresponds to mere instructions to implement an abstract idea or other exception on a computer. The claims are directed to an abstract idea. 

Step 2A: Prong 1 analysis: 
Claim 13 recites: 
“wherein the plurality of features comprise...” (extra-solution activity)
Step 2A: Prong 2 analysis:
Claim 13 includes the limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets”, which is merely a part of the insignificant extra-solution activity to the judicial exception in claim 8. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets” is known by the courts to be well understood, 

Step 2A: Prong 1 analysis:
Claim 14 recites: 
“wherein the plurality of assets comprise...” (extra-solution activity)
Step 2A: Prong 2 analysis: 
Claim 14 includes the limitation “wherein the plurality of assets comprise: (i) a database, (ii) files, (iii) columns in the database, and (iv) a table in the database”, which is merely a part of the insignificant extra-solution activity to the judicial exception in claim 8. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “wherein the plurality of assets comprise: (i) a database, (ii) files, (iii) columns in the database, and (iv) a table in the database” is known by the courts to be well understood, routine, and conventional. The limitation is directed to the well understood, routine, and conventional computer function storing and retrieving information in memory (MPEP 2106.05(d)(ll)(iv)). 

Step 2A: Prong 1 analysis:
Claim 20 recites: 
“wherein the plurality of features comprise...” (extra-solution activity)
Step 2A: Prong 2 analysis: 
Claim 20 includes the limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, (viii), a textual description of each of the plurality of assets, and (ix) a group of assets comprising a subset of the plurality of assets, wherein the plurality of assets comprise: (i) a database, (ii) files, (iii) columns in the database, and (iv) a table in the database”, which is merely a part of the insignificant extra solution activity to the judicial exception in claim 15. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B analysis: The claims do not include additional elements that are sufficient to amountto significantly more than the judicial exception. The limitation “wherein the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iii) a relationship between two or more of the plurality of classifications, (iv) a project to which each of the plurality of assets belong, (v) a data quality score computed for each of the plurality of assets, (vi) a set of tags applied to each of the plurality of assets, (vii) a name of each of the plurality of assets, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over “A Review of Machine Learning Algorithms for Text-Documents Classification” to Khan et al, (hereinafter, “Khan”), in view of U.S. Pub. No. 20160063386 A1 to Xie. et al., (hereinafter, “Xie”), further in view of U.S. Pub No. 20070112824 A1 to Lock et al., (hereinafter, “Lock”).

As per claim 8, Khan teaches receiving a plurality of assets and a plurality of classifications applied to the plurality of assets in the data catalog (Khan page 8, right column, 2nd paragraph, lines 18-21 “Normally supervised learning techniques are used for automatic text classification, where pre-defined category labels are assigned to documents based on the likelihood suggested by a training set of labelled documents”. The examiner sees Khan’s pre-defined category labels applied to a set of documents as equivalent to a plurality of classifications applied to a plurality of assets.);
(Khan page 7, right column, 2nd paragraph, lines 1-3 “Machine learning algorithms automatically builds a classifier by learning the characteristics of the categories from a set of classified documents” discloses learning the characteristics of the categories from a set of classified documents, wherein the characteristics of the document categories function as feature data of the document features);
generating a feature vector based on the extracted feature data (Khan Figure 1 discloses representing the features of a document as a vector); and
generating, by a machine learning (ML) algorithm and based on the feature vector, a first classification rule specifying a condition for applying a first classification of the plurality of classifications to a first asset of the plurality of assets (Khan page 10, left column, 5th paragraph, lines 1-8 “Decision rules classification method uses the rule-based inference to classify documents to their annotated categories [64] [65]. The algorithms construct a rule set that describe the profile for each category. Rules are typically constructed in the format of “IF condition THEN conclusion”, where the condition portion is filled by features of the category, and the conclusion portion is represented with the category’s name or another rule to be tested” discloses the creation of a classification rule for applying classifications to documents. Khan Figure 1 teaches that the features used in the classification rule generation are represented by feature vectors); and
identifying a second classification rule (Khan, Page 10, Section D, lines 3-11, “The algorithms construct a rule set that describe the profile for each category. Rules are typically constructed in the format of “IF condition THEN conclusion”, where the condition portion is filled by features of the category, and the conclusion portion is represented with the category’s name or another rule to be tested. The rule set for a particular category is then constructed by combining every separate rule from the same category with logical operator, typically use “and” and “or”” teaches the creation of multiple classification rules);

Khan discloses receiving a plurality of assets and a respective plurality of classifications applied to the assets, but does not specifically disclose a system, comprising: a processor and a memory containing a program which when executed by the processor performs an operation comprising the above functions, receiving a plurality of assets from a data catalog and a plurality of classifications applied to the plurality of assets in the data catalog, determining a number of matching terms present in both the first classification rule and the second classification rule, upon determining that the number of matching terms exceeds a threshold, determining whether differences between the first and second classification rules are significant based on a difference between data types associated with each of the first and second classification rules, or upon determining that the differences between the first and second classification rules are not significant, refraining from suggesting the first classification rule to a user.

	Lock teaches A system, comprising: a processor; and a memory containing a program which when executed by the processor performs an operation comprising (Lock, [0392] “The processes described in the foregoing description can clearly be evaluated by an appropriate computer program comprising program instructions embodied in an appropriate carrier medium and running on a conventional computer system. The computer program may be embodied in a memory, a floppy or compact or optical disc or other hardware recordal medium, or an electrical or optical signal. Such a program is straightforward for a skilled programmer to implement on the basis of the foregoing description without requiring invention, because it involves well known computational procedures.”)
determining a number of matching terms present in both the first classification rule and the second classification rule (Lock, “[0026] The method may include filtering to remove duplicates of rules and equivalents of rules, i.e. rules having like but differently ordered conditions compared to another rule, and rules which have conditions which are symmetric compared to those of another rule. It may include filtering to remove unnecessary `less than or equal to` ("Iteq") conditions. Unnecessary "Iteq" conditions may be associated with at least one of ends of intervals, multiple Iteq predicates and equality condition and Iteq duplication” Examiner Note: Finding duplicate rules is seen as equivalent to determining a number of matching terms in two rules); and
	upon determining that the number of matching terms exceeds a threshold, determining whether differences between the first and second classification rules are significant based on a difference between data types associated with each of the first and second classification rules (Lock, [0268], “It has one of the following functions: a) combining two rules to form a new rule, b) modifying a single rule by deleting one of its conditions or adding a new condition to it, or c) changing one of a rule's constant values for another of an appropriate type. Genetic operators are applied in such a way as to maintain type and variable consistency for rules. A check is made at 80 to determine whether or not the genetic operator selected at 78 has the function of combining two rules to form a new rule.” Examiner Note: The check for type consistency during rule update (e.g. checking that the current rule and proposed updated rule are the same type) is seen as equivalent to determining there is a significant difference in data type between the rules).

Khan and Lock are analogous art because they are both directed towards machine learning classifiers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khan’s rule classification method with Lock’s rule refinement. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase classification accuracy, which can be accomplished by refining the rules of the system (Lock, abstract).

Khan discloses receiving a plurality of assets and a respective plurality of classifications applied to the assets, but the combination of Khan and Lock thus far does not specifically disclose receiving a plurality of assets from a data catalog and a plurality of classifications applied to the plurality of assets in the data catalog, or upon determining that the differences between the first and second classification rules are not significant, refraining from suggesting the first classification rule to a user.

Xie teaches receiving a plurality of assets from a data catalog and a plurality of classifications applied to the plurality of assets in the data catalog (Xie, [0025], lines 7-8, “The method can include… database” Examiner Note: The combination of Khan’s receipt of a plurality of assets and a respective plurality of classifications applied to the assets and Xie’s receipt of a plurality of labelled documents from a database would result in Khan’s method receiving the plurality of assets and plurality of classifications applied to those assets from a data catalog); and
upon determining that the differences between the first and second classification rules are not significant, refraining from suggesting the first classification rule to a user (Xie, abstract, “determining a metric for the rule based on the quantity of the negative voters and the quantity of the positive voters; ranking the rules based on the metrics corresponding to the rules; and sending to a user for refinement one or more flagged rules of the rules that have a lowest ranking of the metric.” Examiner Note: Lock’s method of rule comparison, when combined with Xie’s user rule evaluation output, would result in the method sending a rule to the user based upon determining that the differences between the two rules are significant, which is equivalent to refraining from suggesting the first classification rule to a user upon determining that the differences between the first and second classification rules are not significant).

Khan, Lock, and Xie are analogous art because they are all directed towards machine learning classifiers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khan’s rule classification method with Lock’s rule refinement and Xie’s rule evaluation. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to make the system more accurate, which can be accomplished by utilizing supervised learning 

As per claim 9, Khan teaches the operation further comprising: determining that a second classification of the plurality of classifications applied to the first asset (Khan page 10, right column, 2nd paragraph, lines 6-9 “However, the drawback of the decision rule method is the impossibility to assign a document to a category exclusively due to the rules from different rule sets is applicable to each other.” discloses the application of multiple classifications to a single asset); 
identifying a third classification rule generated by the ML algorithm (Khan, Page 10, Section D, lines 3-11, “The algorithms construct… “or.”” teaches the creation of multiple classification rules); 

Khan discloses determining that a second classification of the plurality of classifications applied to the first asset but does not specifically disclose determining that a second classification of the plurality of classifications applied to the first asset was applied to the first asset by a user, determining that a number of matching terms present in both the first classification rule and the third classification rule exceeds a threshold, or outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule.

Xie teaches determining that a second classification of the plurality of classifications applied to the first asset was applied to the first asset by a user (Xie [0043], lines 14-19 “For example, as shown in FIG. 4, the user can determine that a data point having a product description of “Vantec NexStar3 Aluminum 2.5” eSATA/USB 2.0 Hard Drive Enclosure—Black,” as shown in data point box 401, should have an assured output in a product type (PT) classification of “hard_disk_drives,” as shown in assured output box 402. Together, the data point and the assured output can be stored as a labeled sample in training database 320 (FIG. 3).” Examiner Note: Xie’s user applying a classification to a data point stored as a labeled sample in training database, when combined with Khan’s determining that a second classification of the plurality of classifications applied to the first asset, would result in determining that a second classification of the plurality of classifications applied to the first asset was applied to the first asset by a user).
outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule (Xie [0025], lines 35-39, “The method further can include sending to a user for refinement one or more flagged rules of the rules that have a lowest ranking of the metric. The method also can include receiving from the user one or more refined rules.” Examiner Note: Xie’s sending a user a rule for refinement, when combined with Khan’s rule generation, would result in outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule).



The combination of Khan and Xie thus far does not specifically disclose determining that a number of matching terms present in both the first classification rule and the third classification rule exceeds a threshold.

Lock teaches determining that a number of matching terms present in both the first classification rule and the third classification rule exceeds a threshold (Lock, “[0026] The method may include filtering to remove duplicates of rules and equivalents of rules, i.e. rules having like but differently ordered conditions compared to another rule, and rules which have conditions which are symmetric compared to those of another rule. It may include filtering to remove unnecessary `less than or equal to` ("Iteq") conditions. Unnecessary "Iteq" conditions may be associated with at least one of ends of intervals, multiple Iteq predicates and equality condition and Iteq duplication” Examiner Note: Finding duplicate rules is seen as equivalent to determining a number of matching terms in two rules);



As per claim 10, the combination of Khan, Lock, and Xie as shown above teaches the system of claim 8, the operation further comprising: storing the first classification rule (Khan page 10, left column, section D, “The algorithms construct a rule set that describe the profile for each category. Rules are typically constructed in the format of “IF condition THEN conclusion”, where the condition portion is filled by features of the category, and the conclusion portion is represented with the category’s name or another rule to be tested. The rule set for a particular category is then constructed by combining every separate rule from the same category with logical operator, typically use “and” and “or”.” discloses the creation and use of a set of classification rules which must inherently be stored to be used.);

The combination of Khan, Lock and Xie thus far does not explicitly teach determining a new asset has been added to the data catalog, determining that the new asset satisfies the condition specified in the first classification rule, or programmatically applying the first classification to the new asset.

Xie teaches the determining that one or more assets have been added to a database (Xie [0027], lines 7-9, “The acts can include receiving a plurality of labeled samples in a training database.”);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Xie’s asset addition into Khan’s classification system. This would result in the system determining that a new asset has been added to the database. One of ordinary skill in the art would be motivated to do so as the ability to add assets to a database greatly enhances the databases’ flexibility and functionality by allowing the contents of the database to be adjusted as the system needs, rather than being solely determined at creation.

The combination of Khan and Xie thus far does not explicitly teach determining that the new asset satisfies the condition specified in the first classification rule, or programmatically applying the first classification to the new asset. 

Xie teaches judging whether any data point in a database meets the condition of a classification rule, and applying that classification rule to the data point. (Xie, [0038], lines 3-14 “In several embodiments, the extraction engine 340 can determine if the condition of the rule is met for a data point in information database 330, and if so, can associate the output generated by the one or more rules for a data point to information database 330. In many embodiments, the output given by the rule can be stored in information database 330. In some embodiments, a rule can apply to a data point if the data point is covered by the condition of the rule. In several embodiments, rules database 310 can include whitelist rules and blacklist rules. A whitelist rule r.fwdarw.t can assign the output t to any data point that matches the condition r”);

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Xie’s system into Khan’s system. This would result in determining that the new asset satisfies the condition specified in the first classification rule, and programmatically applying the first classification to the new asset. One of ordinary skill in the art would have been motivated to make this combination in order to allow the classification system to classify unclassified documents, a critical functionality for a document classification system.

As per claim 11, Khan teaches the operation further comprising: determining that a second classification of the plurality of classifications was programmatically applied to the first asset based on a third classification rule generated by the ML algorithm (Khan page 10, right column, 2nd paragraph, lines 6-9 “However, the drawback of the decision rule method is the impossibility to assign a document to a category exclusively due to the rules from different rule sets is applicable to each other.” discloses the application of multiple classifications to a single asset by multiple rules via ML algorithm);

Khan does not specifically disclose determining that a number of matching terms present in both the first classification rule and the third classification rule exceeds a threshold, or outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule.

Xie teaches outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule (Xie [0025], lines 35-39, “The method further can include sending to a user for refinement one or more flagged rules of the rules that have a lowest ranking of the metric. The method also can include receiving from the user one or more refined rules.” Examiner Note: Xie’s sending a user a rule for refinement, when combined with Khan’s rule generation, would result in outputting the first and third classification rules to the user with an indication suggesting to replace the third classification rule with the first classification rule).

Khan and Xie are analogous art because they are both directed to machine learning classifiers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khan’s classification method with Xie’s user involvement. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to make the system more accurate, which can be accomplished by utilizing supervised learning (Xie, 0002).

The combination of Khan and Xie thus far does not specifically disclose determining that a number of matching terms present in both the first classification rule and the third classification rule exceeds a threshold.

Lock teaches determining that a number of matching terms present in both the first classification rule and the third classification rule exceeds a threshold (Lock, “[0026] The method may include filtering to remove duplicates of rules and equivalents of rules, i.e. rules having like but differently ordered conditions compared to another rule, and rules which have conditions which are symmetric compared to those of another rule. It may include filtering to remove unnecessary `less than or equal to` ("Iteq") conditions. Unnecessary "Iteq" conditions may be associated with at least one of ends of intervals, multiple Iteq predicates and equality condition and Iteq duplication” Examiner Note: Finding duplicate rules is seen as equivalent to determining a number of matching terms in two rules);

Khan, Lock, and Xie are analogous art because they are all directed towards machine learning classifiers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Khan’s rule classification method with Lock’s rule refinement and Xie’s user involvement. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase classification accuracy, which can be accomplished by refining the rules of the system (Lock, abstract).


As per claim 12, the combination of Khan, Lock and Xie as shown above teaches the system of claim 8.

The combination of Khan, Lock and Xie thus far does not explicitly teach use of an ML algorithm comprising one of: (i) a decision tree based classifier,(ii) a support vector machine, and (iii) an artificial neural network, wherein the ML algorithm generates the feature vector.

Khan teaches the use of an artificial neural network in a classification system, wherein the artificial neural network generates feature vectors of the input features, and wherein the artificial neural network generates rules used for classification. (Khan page 11, right column, paragraph 5, lines 1-8, “In recent years, neural network has been applied in document classification systems to improve efficiency. Text categorization models using back-propagation neural network (BPNN) and modified back-propagation neural network (MBPNN) are proposed in [54] for documents classification. An efficient feature selection method is used to reduce the dimensionality as well as improve the performance.” discloses the use of an artificial neural network algorithm in the classification system, and the use of an artificial neural network in feature selection. Khan page 6, left column, paragraph 5, section B, lines 1-4, “After feature extraction…classifier” discloses that feature selection includes the creation of a vector space (set of vectors), and Khan page 12, left column, paragraph 3, lines 4-8,
“Testing is very fast however training is relatively slow and learned results are difficult for users to interpret than learned rules (comparing with Decision tree), Empirical Risk Minimization (ERM) makes ANN try to minimize training error, may lead to overfitting.” discloses that the artificial neural network generates rules to be used for classification).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khan’s artificial neural network into Khan and Xie’s system. This would result in the ML algorithm comprising an artificial neural network, wherein the ML algorithm generates a feature vector. One of ordinary skill in the art would have been motivated to make this combination in order to make use of artificial neural networks accuracy in classifying documents with high-dimensional features or contradictory data, as posited by Khan (Khan page 11, right column, 3rd paragraph, lines 1-4, “The main advantage of the implementation of artificial  neural network in classification tasks is the ability in handling documents with high-dimensional features, and documents with noisy and contradictory data.”).

Claim 15 is a computer program product claim corresponding to system claim 8.
Claim 15 requires a computer‐readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by one or more computer processors. The combination of Khan, Lock, and Xie teach a memory having program code that is executable by one or more processors (as shown in the rejection for Claim 8). Claim 15 is rejected for the same reasons as Claim 8.

Claim 16 is a computer readable medium claim corresponding to system Claim 9. Claim 16 is rejected for the same reasons as Claim 9.

Claim 17 is a computer readable medium claim corresponding to system Claim 10.
Claim 17 is rejected for the same reasons as Claim 10.

Claim 18 is a computer readable medium claim corresponding to system Claim 11. Claim 18 is rejected for the same reasons as Claim 11.

Claim 19 is a computer readable medium claim corresponding to system Claim 12.
Claim 19 is rejected for the same reasons as Claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Khan, Lock, and Xie, further in view of U.S. Pub. No. US US 20170323112 A1 to Tran et al., (hereinafter, “Tran”).

As per claim 14, the combination of Khan, Lock, and Xie as shown above teaches the system of claim 8.

The combination of Khan, Lock, and Xie thus far does not explicitly teach. That the plurality of assets comprise: (i) a database, (ii) files, (iii) columns in the database, and (iv) a table in the database.

Tran teaches the importing and exporting of a complete database inherently containing a table, rows, and columns, and further containing within it metadata describing the database and its contents, as well as the importing of a file containing said database (Database import/export: Fig. 1, [0007]. Database containing metadata qualifying as classifications and applied to the database itself, its tables, rows and columns: Fig. 2-3, [0023].
Importing of file: Fig. 4).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tran’s database and file importation into Khan, Lock, and Xie’s classification system. This would result in the plurality of assets comprising files, a database, the columns in the database, and a table in the database. One of ordinary skill in the art would have been motivated to make this combination in order to increase the system’s ability to classify a variety of different data structures.

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections set forth in this Office action, the rejection(s) under 35 U.S.C. 101 set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claims 13 and 20 require, among other things, that the plurality of features comprise: (i) the plurality of classifications, (ii) a type of each of the plurality of classifications, (iii) a data format of each of the plurality of assets, (iv) a relationship between two or more of the plurality of classifications, (v) a project to which each of the plurality of assets belong, (vi) a data quality score computed for each of the plurality of assets, (vii) a set of tags applied to each of the plurality of assets, (viii) a name of each of the plurality of assets, (ix), a textual description of each of the plurality of assets, and (x) a group of assets comprising a subset of the plurality of assets.” Khan teaches a relationship between two or more classifications (Khan, page 7, section C, lines 6-20 (“Ontology is a data model that represents a set of concepts within a domain and the relationships between those concepts. It is used to reason about the objects within that domain. Ontology is the explicit and abstract model representation of already defined finite sets of terms and concepts, involved in knowledge management, knowledge engineering, and intelligent information integration [23].The characteristics of objects and entities (individuals, instances) is a real thing and association (relations) with attribute is used for the titles of the two concepts or entities. Ontology is divided into three categories i.e., Natural Language Ontology (NLO), Domain Ontology (DO) and Ontology Instance (OI) [24]. NLO is the relationship between general lexical tokens of statements based on natural language,”). Xie teaches a plurality of classifications (Xie, [0025], lines 7-8 “The method can include receiving a plurality of labeled samples in a training database.” Wherein the plurality of classifications are included as labels), a quality score assigned to each asset (Xie [0025], lines 12-23 “The method also can include, for each of the rules in the rule database, determining, for each of the data points of the plurality of labeled samples in the training database to which the rule applies, whether applying the rule to the data point has a positive impact on matching an output for the data point based on the rule to the assured output of the labeled sample corresponding to the data point, such that the data point is a positive voter, or whether applying the rule to the data point has a negative impact on matching the output for the data point based on the rule to the assured output of the labeled sample corresponding to the data point, such that the data point is a negative voter.”), and a set of labels applied to each of the plurality of assets (Xie, [0025], lines 7-8 “The method can include receiving a plurality of labeled samples in a training database.”). Peng teaches categorizing assets according to their data format (Peng [0044-0045], where each of the classifications are used to describe portions of a data sample that are in different formats (age, income, credit record, etc.). Tran teaches transfer of a subset of the total assets in a database (Tran [0029], lines 9-17, “Exporting container 200 to the DBMS 304 may include exporting all dependencies and structures of the deployed database objects (e.g., private synonyms, generic application data object 208, etc.) but specifically exclude exporting the data content (e.g., field values) of the database objects. In other words, exporting container 200 to the DBMS 304 may specifically exclude all customer data that may be stored in the deployed database objects (e.g., table 202, etc.).” While each of the different features claimed in claims 13 and 20 may exist in prior art, it would be not to be obvious to one of ordinary skill in the art to modify Khan with multiple other references to result in all the features claimed in claims 13 and 20.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. No. 20160012352 A1 to Peng and Xie, and U.S. Pub. No. 9253208 B1 to Koshelev, U.S. Pub. No. 8417709 B2 to Chiticariu et al, and U.S. Pub. No. 20160232159 A1 to Parikh.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached on Monday-Friday from 9:30 A.M. to 5:30 P.M. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo, can be reached at telephone number 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Respectfully Submitted,
/PAUL GORDON SMITH/
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126